UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


ANTHONY RICE,                                )
                                             )
                    Plaintiff,               )
                                             )
               v.                            )       Civ. Action No. 12-0883 (ABJ)
                                             )
ERIC HIMPTON HOLDER, JR. et al.,             )
                                             )
               Defendants.                   )
_______________________________              )


                                 MEMORANDUM OPINION

       Plaintiff, proceeding pro se and in forma pauperis, is a resident of Riverdale, Maryland,

suing twenty individuals for alleged constitutional and statutory violations stemming from his

former incarceration at the Rivers Correctional Institution (“RCI”) in Butner, North Carolina.

On October 17, 2012, the court dismissed the complaint against four current or former high-level

government officials, including Attorney General Eric Holder, Jr.. See Order [Dkt. # 46].

       The remaining defendants who have been served with process have moved to dismiss

under Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim upon which relief can

be granted. Eight of the defendants also argue that dismissal is warranted under the doctrine of

res judicata since this action is substantially the same as a case that was dismissed by the United

States District Court for the Eastern District of North Carolina as frivolous. See Def. Wallace

Branch’s Mem. in Supp. of Mot. to Dismiss Under Federal Rule of Civil Procedure 12(b)(6)

[Dkt. # 21], Exs. 1, 2 (Rice v. Zoley, No. 5:11-CT-3253-D, E.D.N.C. July 20, 2012) [Dkt. # 21-

2].




                                                 1
       By Order of August 27, 2012 [Dkt. # 37], plaintiff was given until October 10, 2012, to

respond to the separate but identical motions to dismiss brought by Wallace Branch, David

Farmer, Dr. Kia Sewell, Robert W. Hinton, Cindy L. Vann, John White, Jonathan Miner, and

George Zoley. Plaintiff was warned that his failure to respond to the motions might result in the

court summarily dismissing the complaint on what it would treat as conceded motions. Later,

plaintiff was granted an extension of time to November 9, 2012, to respond to the motions. Min.

Order (Oct. 12, 2012). Yet, plaintiff has not filed a response to those dispositive motions.

Similarly, by Order of December 5, 2012 [Dkt. # 54], plaintiff was given until January 18, 2013,

to respond to the motion to dismiss brought on behalf of Thomas Kane, Jose Santana, Thad

Hubler, Tania Matthewson, H. Watts, and D. Mellindick, and was warned again of the

consequences if he failed to respond. Also, by Order filed December 17, 2012 [Dkt. # 56],

plaintiff was given until January 14, 2013, to provide information to assist the court officers with

serving process upon S. Dunlow or suffer dismissal of the complaint against this defendant.

       Plaintiff has not complied with any of the foregoing orders and his time to do so has long

expired. Therefore, the court will grant the pending motions to dismiss as conceded and will

now dismiss this action. See Twelve John Does v. District of Columbia, 117 F.3d 571, 577 (D.C.

Cir. 1997) (“Where the district court relies on the absence of a response as a basis for treating a

motion as conceded, [the District of Columbia Circuit] honor[s] its enforcement” of the local

rule.); accord Fox v. Am. Airlines, Inc., 389 F.3d 1291, 1294-95 (D.C. Cir. 2004); FDIC v.

Bender, 127 F.3d 58, 67-68 (D.C. Cir. 1997). A separate order accompanies this Memorandum

Opinion.

                                                     ____________s/___________
                                                     AMY BERMAN JACKSON
                                                     United States District Judge
DATE: February 13, 2013

                                                 2